NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHINA FORTUNE LAND                              No.    20-15269
DEVELOPMENT; GLOBAL
INDUSTRIAL INVESTMENT LTD.,                     D.C. No. 3:19-cv-07043-VC

                Plaintiffs-Appellants,
                                                MEMORANDUM*
 v.

1955 CAPITAL FUND I GP LLC; 1955
CAPITAL CHINA FUND GP LLC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                     Argued and Submitted February 12, 2021
                            San Francisco, California

Before: HURWITZ and BRESS, Circuit Judges, and FEINERMAN,** District
Judge.

      China Fortune Land Development and its subsidiary Global Industrial

Investment Ltd. (collectively, “China Fortune”) appeal a district court order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
confirming an arbitration award in favor of 1955 Capital Fund I GP LLC and 1955

Capital China Fund GP LLC (collectively, “the Funds”).

      We have jurisdiction under 28 U.S.C. § 1291 and review the order de novo.

Schoenduve Corp. v. Lucent Techs., Inc., 442 F.3d 727, 733 (9th Cir. 2006).

“However, review of the actual award is ‘both limited and highly deferential.’” Id.

(quoting PowerAgent Inc. v. Elec. Data Sys. Corp., 358 F.3d 1187, 1193 (9th Cir.

2004)). “As long as the arbitrator’s award draws its essence from the [parties’]

agreement, . . . the award is legitimate.” United Paperworkers Int’l Union, AFL-

CIO v. Misco, Inc., 484 U.S. 29, 36 (1987) (cleaned up). Applying this highly

deferential standard, we affirm the district court’s order.

      1. Section 10 of the Federal Arbitration Act, 9 U.S.C. § 10(a)(4), allows us to

vacate an award only if arbitrators “exceed their powers” by rendering an award that

is “‘completely irrational’ or exhibits a ‘manifest disregard of the law.’” Aspic

Eng’g & Constr. Co. v. ECC Centcom Constructors, 913 F.3d 1162, 1166 (9th Cir.

2019) (cleaned up). An award is “completely irrational” when it “fails to draw its

essence from the [parties’] agreement,” as viewed “in light of the agreement’s

language and context, as well as other indications of the parties’ intentions.” Id.

(cleaned up). An award is in “manifest disregard of the law” if it “disregarded”

applicable law in a “fundamentally incorrect” manner. Comedy Club, Inc. v. Improv

W. Assocs., 553 F.3d 1277, 1293 (9th Cir. 2009).


                                           2
      2. The award is neither completely irrational nor does it exhibit a manifest

disregard of the law. The arbitrator appropriately considered the documentary

evidence, testimony about the parties’ course of dealing, and “other indications of

the parties’ intentions.” Bosack v. Soward, 586 F.3d 1096, 1106 (9th Cir. 2009)

(cleaned up). In particular, the arbitrator noted that the Subscription Agreements

(“SAs”) executed by China Fortune authorized the Funds to sign the Limited

Partnership Agreements (“LPAs”) on China Fortune’s behalf.             The Funds’

representative confirmed to China Fortune that executing the SAs “will bind you to

the appendix and LPAs” and instructed China Fortune that it needed to sign the SAs

and Escrow Agreements (“EAs”) but not the LPAs. In concluding that China

Fortune assented to the original version of the LPAs (the “November LPAs”), the

arbitrator relied on Delaware law requiring an objective manifestation of assent and

did not “manifestly disregard” law that was “well defined, explicit, and clearly

applicable.” Collins v. D.R. Horton, Inc., 505 F.3d 874, 879-80 (9th Cir. 2007)

(cleaned up).1

    3. China Fortune argues that it may have given the Funds the power to sign the

November LPAs on its behalf, but never assented to the LPAs actually signed by the

Funds (the “December LPAs”). The arbitrator agreed that there was no mutual



1
      We reject the Funds’ arguments that China Fortune failed to preserve its
contract formation arguments in the arbitration.

                                         3
assent to the December LPAs but enforced the November LPAs, even though the

Funds did not formally execute them on China Fortune’s behalf, because China

Fortune had manifested its intent to be bound by the November LPAs.

     That award is not irrational even assuming the arbitrator erred in his contract-

formation analysis. The parties’ agreements were governed by Delaware law, under

which the issue whether a party has manifested assent to a contract is a “question of

fact.” Eagle Force Holdings, LLC v. Campbell, 187 A.3d 1209, 1213 (Del. 2018).

A reviewing court “ordinarily” may not make “its own factual determinations, no

matter how erroneous the arbitrator’s decision.” Major League Baseball Players

Ass’n v. Garvey, 532 U.S. 504, 511 (2001). “Under the ‘completely irrational’

doctrine,” it is irrelevant “whether the [arbitrator’s] findings of fact are correct or

internally consistent.”   Bosack, 586 F.3d at 1106.        Regardless, the arbitrator

grounded his mutual assent determination in record evidence.

      4. Nor did the arbitrator “dispense his own brand of industrial justice by

disregarding a specific contract provision to correct what he perceived as an

injustice.” Aspic Eng’g, 913 F.3d at 1167 (cleaned up). The portion of the award

China Fortune cites which considers whether “it would be inequitable to rescind”

the agreements had nothing to do with the arbitrator’s contract formation analysis

but instead responded to China Fortune’s request for the equitable remedy of

rescission.


                                          4
      5. The arbitrator did not exceed the scope of his authority. The arbitration

agreement conferred broad authority on him, and we give broad deference to the

“arbitrator’s interpretation of the scope of his powers.” Schoenduve Corp., 442 F.3d

at 733. Whether the parties had entered into a binding contract and the content of

that contract were “issues implicit within the submission.” Id.

      6. Nor does the contractual language limiting the arbitrator’s authority to

“reform, modify, or materially change” the parties’ contract invalidate the award.

“The fact that the arbitrator lacks the power to modify the agreement does not

compel the conclusion that he also lacks the power to determine which provisions

are in fact a part of the contract.” Id. at 734 (cleaned up).

      AFFIRMED.




                                           5